In a letter signed June 5, 2015, addressed to the Clerk of the Appellate Courts, respondent Robert L. Bezek, Jr., an attorney admitted to practice law in Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2014 Kan. Ct. R. Annot. 403).
At the time the respondent surrendered his license, complaints had been docketed by the Disciplinary Administrator s office for investigation. The complaints alleged that the respondent violated Kansas Rules of Professional Conduct 1.1 (2014 Kan. Ct. R. Annot. 456) (competence); 1.3 (2014 Kan. Ct. R. Annot. 475) (diligence); 1.4 (2014 Kan. Ct. R. Annot. 495) (communication); 8.3 (2014 Kan. Ct. R. Annot. 678) (reporting professional misconduct); and 8.4 (2014 Kan. Ct. R. Annot. 680) (misconduct).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Robert L. Bezek, Jr., be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert L. Bezek, Jr., from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2014 Kan. Ct. R. Annot. 414).
It Is So Ordered